Opinion filed February 19, 2009











 








 




Opinion filed February 19, 2009
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                  ___________
 
                                                          No. 11-08-00314-CV
                                                    __________
 
                              WILLIAM HAROLD AGNEW, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 350th District Court
 
                                                          Taylor
County, Texas
 
                                                  Trial
Court Cause No. 08470-D
 

 
                                             M
E M O R A N D U M   O P I N I O N
William
Harold Agnew has filed in this court a motion to dismiss his appeal.  The
motion is granted, and the appeal is dismissed.
 
PER CURIAM
 
February 19,
2009
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.